Name: Commission Regulation (EEC) No 2790/93 of 11 October 1993 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 10. 93 Official Journal of the European Communities No L 254/3 COMMISSION REGULATION (EEC) No 2790/93 of 11 October 1993 on the supply of cereals as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ^), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain beneficiaries 12 500 tonnes of cereals ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p . 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 254/4 Official Journal of the European Communities 12. 10 . 93 ANNEX LOT A 1 . Operation No (') : 1661 /92 2. Programme : 1991 3 . Recipient (2) : Honduras 4. Representative of the recipient : Europe : Ambassade du Honduras, avenue des Gaulois 3 , B-1040 Bruxelles (tel . (32 2) 734 00 00) ; Honduras : Secplan (SecretarÃ ­a de PlanificaciÃ ³n, CoordinaciÃ ³n y Presu ­ puesto) Sr Orlando Funez Cruz, Edifico Banadesa, Comayaguela, Apartado Postal 1327 (fax (504) 38 17 77) 5 . Place or country of destination (*) : Honduras 6. Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (3) (6) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA..1 (a)) 8 . Total quantity : 7 500 tonnes 9 . Number of lots : one 10. Packaging : in bulk 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Puerto Cortes 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  28 . 11 . 1993 18 . Deadline for the supply : 26 . 12. 1993 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 26. 10. 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 9 . 11 . 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 29. 11  12. 12 . 1993 (c) deadline for the supply : 9 . 1 . 1994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 23 . 11 . 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 13  26. 12. 1993 (c) deadline for the supply : 23. 1 . 1994 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Brux ­ elles ; telex AGREC 22037 B or AGREC 25670 B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer (4) : refund applicable on 26. 10 . 1993, fixed by Commission Regulation (EEC) No 2677/93 (OJ No L 245, 1 . 10. 1993, p. 33) 12. 10 . 93 Official Journal of the European Communities No L 254/5 LOT B 1 . Operation No (') : 960/93 2. Programme : 1993 3 . Recipient (2) : Niger 4. Representative of the recipient : Office des Produits Vivriers du Niger (OPVN), BP 474, Niamey (tel . (227) 73 44 43 ; telefax 73 24 68 ; telex 5323 NI) Contact : Bankoula Abdoulaye, Directeur GÃ ©nÃ ©ral OPVN 5. Place or country of destination (*) : Niger 6 . Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (3) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IIA.1 (a)) 8 . Total quantity : 5 000 tonnes 9 . Number of lots : one, in two parts (B 1 : 2 500 tonnes ; B 2 : 2 500 tonnes) 10 . Packaging and marking Q (8) (9) : see OJ No C 1 14, 29 . 4 . 1991 , p. 1 (under IIA.2 (a) and IIA.3) markings in French 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : B 1 : entrepot OPVN Niamey B 2 : entrepot OPVN Birni N'Konni 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  28 . 11 . 1993 18 . Deadline for the supply : 9 . 1 . 1994 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 26. 10 . 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 9 . 11 . 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 29 . 11  12. 12 . 1993 (c) deadline for the supply : 23 . 1 . 1994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 23 . 11 . 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 3  26. 1 2 . 1 993 (c) deadline for the supply : 6 . 2. 1994 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de laide alimentaire, a l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B- 1 049 Bruxelles ; telex AGREC 22037 B or AGREC 25670 B ; telefax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer (4) : refund applicable on 22. 10 . 1993, fixed by Commission Regulation (EEC) No 2677/93 (OJ No L 245, 1 . 10 . 1993, p. 33) No L 254/6 Official Journal of the European Communities 12. 10 . 93 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifiying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1.8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards . the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108 , 1 . 5 . 1993, p. 106) shall not apply to this amount. (*) Commission delegation to be contacted by the successful tenderer : see OJ No C 114, 29 . 4. 1991 , p. 33. (Lot A : see Costa Rica.) (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, a fumigation certificate (before shipment). O Bagging must be carried out before shipment. (8) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (9) Notwithstanding OJ No C 114, point IIA.3 (c) is replaced by the following : 'the words "European Community"'.